On Application eor Behearing.
Howe, J.
An application for rehearing has been made in this case, supported by an elaborate brief. We apprehend that the point in dispute can bo settled by a reference to the articles of the Civil Code in relation to political corporations and the construction given by this court to those articles.
This is not an action for work done or supplies fnrnished to the parish of Iberville, of the value of which the note in suit is merely sought to be used as evidence. It is an action on a promissory note made by J. A. Dardenne, President of Police Jury, and A. Dupuy,, Treasurer, and it is claimed by plaintiff that the parish is bound by these signatures of its official agents. The defendant denies the authority of these its agents to make for it a promissory note.
Article 420 of the Civil Code, 1825, declares that political corporations are those which have principally for their object the administration of a portion of the State, and to whom a part of the powers of government is delegated to that effect.
*236Article 429 recognizes the fact that a corporation can act only through agents, “under the name of mayor, president, syndics, directors or others, according to the statutes and qualities of such corporation.”
Article 430 declares that these attorneys in fact or officers, “ by contracting, bind the corporations to which they belong in such things as do not exceed the limits of the administration which is intrusted to them; their act is supposed to be the act of the corporation;” and “if the powers of such attorneys or officers have not been exiiressly determined, they are regulated in the same manner as those of other agents.”
Article 2966 declares that the power of an agent to draw a promissory note must be express and special. Such express and. special power could only be conferred on a police jury or its officers by statute, and no such statute exists in this case.
It seems clear then that the officers who signed the note in suit had no legal authority to bind the parish in that form. Such was the doctrine recognized by this court in Louisiana State Bank «. Orleans Navigation Company, 3 An. 294, in which the validity of an indorsement and guaranty of bonds or notes by the First Municipality of New Orleans was drawn in question. And this rule is not merely technical. It is in harmony with the spirit of the Roman law in regard to communities, the articles of our code above cited having been imp®rted with little change from that system of jurisprudence. Domat., part 1, lib. 2, tit. 3. It is in harmony also with the jurisprudence of the United States, as settled by the highest authority. Mr. Kent says, vol. 2, p.298: “The modern doctrine is to consider corporations as having such powers as are specifically granted by the act of incorporation or as are necessary for the purpose of carrying into effect the powers especially granted, and as not having any other. The Supreme Court of the United States declared this obvious doctrine, and it has been repeated in the decisions of the State courts. 2 Crunch 167; 4 Wheaton 636; 4 Peters 163; 13 Peters 587 ; 14 Peters 122; 12 Wheaton 68.”
Rehearing refused.